File No. 33-43846 811-524 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 152 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 152 (Check appropriate box or boxes.) The Dreyfus/Laurel Funds Trust (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) -X on March 1, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post- effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus International Bond Fund and Dreyfus Global Equity Income Fund and does not affect the Registration Statement of the series below: DREYFUS CORE VALUE FUND DREYFUS HIGH YIELD FUND DREYFUS EQUITY INCOME FUND DREYFUS EMERGING MARKETS DEBT LOCAL CURRENCY FUND Dreyfus International Bond Fund Class/TickerA DIBAXC DIBCXI DIBRX PROSPECTUS March 1, 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 7 Management 10 Shareholder Guide Choosing a Share Class 12 Buying and Selling Shares 16 General Policies 19 Distributions and Taxes 21 Services for Fund Investors 22 Financial Highlights 23 For More Information See back cover. Fund Summary INVESTMENT OBJECTIVE The fund seeks to maximize total return through capital appreciation and income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 12 of the prospectus and in the How to Buy Shares section on page B-48 of the funds Statement of Additional Information (SAI). Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.50 none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none 1.00 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .60 .60 .60 Distribution (12b-1) fees none .75 none Other expenses (including shareholder services fees) .65 .61 .29 Total annual fund operating expenses 1.25 1.96 .89 Fee waiver and/or expense reimbursement* (.15) (.11) (.04) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 1.10 1.85 .85 * The Dreyfus Corporation (Dreyfus) has contractually agreed, until March 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees and extraordinary expenses) exceed .85%. After March 1, 2011, Dreyfus may terminate the expense limitation at any time. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $557 $815 $1,092 $1,881 Class C $288 $605 $1,047 $2,276 Class I $87 $280 $489 $1,092 You would pay the following expenses if you did not redeem your shares: 1 1 Year 3 Years 5 Years 10 Years Class A $557 $815 $1,092 $1,881 Class C $188 $605 $1,047 $2,276 Class I $87 $280 $489 $1,092 The one-year example and the first year of the three-, five and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus. PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 159.32% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund normally invests at least 80% of its assets in fixed-income securities. The fund also normally invests at least 65% of its assets in non-U.S. dollar denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. The fund may invest up to 25% of its assets in emerging markets generally and up to 5% of its assets in any single emerging market country. Generally, the fund seeks to maintain a portfolio with an average credit quality of investment grade. The fund, however, may invest up to 25% of its assets in securities (not including securities of emerging markets issuers) rated below investment grade (high yield or junk bonds), or the unrated equivalent as determined by Dreyfus, at the time of purchase. The fund will not invest in securities rated lower than B at the time of purchase. The fund may invest in securities of issuers in emerging markets of any credit quality, including those rated or determined to be below investment grade quality. The fund's portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities and look for fixed-income securities with the most potential for added value. The portfolio managers select securities by using fundamental economic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation of interest and inflation rate trends, government fiscal and monetary policies, and the credit quality of government debt. The fund may, but is not required to, use derivatives, such as futures, options and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage market, foreign currency and/or duration or interest rate risk, or as part of a hedging strategy. The funds portfolio managers have considerable latitude in determining whether to hedge the funds currency exposure and the extent of any such hedging. PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money.  Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with 2 respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general.  Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates.  Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the funds investment are concentrated in one or a limited number of foreign countries, the funds performance could be more volatile than that of more geographically diversified funds.  Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control.  Emerging market risk. The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. In addition, such securities often are considered to be below investment grade credit quality and predominantly speculative.  Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes, and interest rates) and forward contracts. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund's other investments. PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com. Year-by-year total returns as of 12/31 each year (%) Class A Best Quarter (Q2, 2009) 12.08% Worst Quarter (Q1, 2009) -5.29% 3 After-tax performance is shown only for Class A shares. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. More recent performance may be available at www.dreyfus.com. Average annual total returns as of 12/31/09 Share Class/inception date 1 Year Since Inception Class A returns before taxes (12/30/05) 12.15% 10.00% Class A returns after taxes on distributions 11.06% 8.35% Class A returns after taxes on distributions and sale of fund shares 7.97% 7.64% Class C returns before taxes (12/30/05) 15.55% 10.41% Class I returns before taxes (12/30/05) 17.78% 11.55% Barclays Global Aggregate Index Ex-U.S. Index (unhedged) reflects no deduction for fees, expenses or taxes 7.53% 7.76% PORTFOLIO MANAGEMENT The funds investment adviser is Dreyfus. Thomas F. Fahey and David C. Leduc serve as the funds co-primary portfolio managers. Mr. Fahey has been a primary portfolio manager of the fund since December 2005 and Mr. Leduc has been a primary portfolio manager of the fund since February 2010. Mr. Fahey and Mr. Leduc are employees of Dreyfus and Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus. Mr. Fahey is a portfolio manager for global bond strategies at Standish. Mr. Leduc is a director of global fixed income and senior portfolio manager for global bond strategies at Standish. . PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1,000 and the minimum subsequent investment is $100 for regular accounts. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-8502. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Details GOAL AND APPROACH The fund seeks to maximize total return through capital appreciation and income. This objective may be changed without shareholder approval. To pursue this goal, the fund normally invests at least 80% of its assets in fixed-income securities. The fund also normally invests at least 65% of its assets in non-U.S. dollar denominated fixed-income securities of foreign governments and companies located in various countries, including emerging markets. The fund ordinarily invests in at least five countries other than the U.S. and, at times, may invest a substantial portion of its assets in a single foreign country. The funds fixed-income investments may include bonds, notes (including structured notes), mortgage-related securities, asset-backed securities, convertible securities, eurodollar and Yankee dollar instruments, preferred stocks and money market instruments. Fixed-income securities may be issued by U.S. and foreign corporations or entities; U.S. and foreign banks; the U.S. government, its agencies, authorities, instrumentalities or sponsored enterprises; state and municipal governments; and foreign governments and their political subdivisions. These securities may have all types of interest rate payment and reset terms, including fixed rate, adjustable rate, zero coupon, contingent, deferred, payment in kind and auction rate features. The fund may invest up to 25% of its assets in emerging markets generally and up to 5% of its assets in any single emerging market country. The fund may invest in securities of issuers in emerging markets of any credit quality, including those rated or determined to be below investment grade quality. Generally, the fund seeks to maintain a portfolio with an average credit quality of investment grade (Baa/BBB or higher). The fund, however, may invest up to 25% of its assets in securities (not including securities of emerging markets issuers) rated below investment grade (high yield or junk bonds), or the unrated equivalent as determined by Dreyfus, at the time of purchase. The fund will not invest in securities rated lower than B at the time of purchase. The foregoing restrictions on securities rated below investment grade do not apply to the funds investments in securities of emerging markets issuers. There are no restrictions on the dollar-weighted average maturity of the funds portfolio or on the maturities of the individual fixed-income securities the fund may purchase. The funds portfolio managers focus on identifying undervalued government bond markets, currencies, sectors and securities and de-emphasize the use of an interest rate forecasting strategy. The portfolio managers look for fixed-income securities with the most potential for added value, such as those involving the potential for credit upgrades, unique structural characteristics or innovative features. The portfolio managers select securities for the funds portfolio by:  using fundamental economic research and quantitative analysis to allocate assets among countries and currencies based on a comparative evaluation of interest and inflation rate trends, government fiscal and monetary policies, and the credit quality of government debt  focusing on sectors and individual securities that appear to be relatively undervalued and actively trading among sectors The funds portfolio managers have considerable latitude in determining whether to hedge the funds currency exposure and the extent of any such hedging. The fund currently intends to hedge some, but not necessarily all, of its foreign currency exposure. The currency exposure of the funds portfolio may be substantially unhedged to the U.S. dollar, but, at times, the portfolio managers may seek to manage currency risk and may find opportunities to add value by hedging a portion of the funds currency exposure to the U.S. dollar. The funds foreign currency strategy may include the use of a proprietary model designed to measure the currency risk in the funds portfolio and actively manage the funds 5 hedged and unhedged currency exposure relative to the U.S. dollar. The portfolio managers have discretion as to whether to use the proprietary model. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign securities and interest rates) and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage market, foreign currency and/or duration or interest rate risk, or as part of a hedging strategy. The fund may enter into swap agreements, such as interest rate swaps and credit default swaps, which can be used to transfer the credit risk of a security without actually transferring ownership of the security or to customize exposure to particular corporate credit. A credit default swap is a derivative instrument whereby the buyer makes fixed, periodic premium payments to the seller in exchange for being made whole on an agreed-upon amount of principal should the specified reference entity (i.e., the issuer of a particular security) experience a credit event (e.g., failure to pay interest or principal, bankruptcy or restructuring). The fund also may invest in collateralized debt obligations (CDOs), which include collateralized loan obligations and other similarly structured securities. To enhance current income, the fund may engage in a series of purchase and sale contracts or forward roll transactions in which the fund sells a mortgage-related security, for example, to a financial institution and simultaneously agrees to purchase a similar security from the institution at a later date at an agreed-upon price. The fund also may make forward commitments in which the fund agrees to buy or sell a security in the future at a price agreed upon today. 6 INVESTMENT RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money.  Credit risk. Failure of an issuer to make timely interest or principal payments, or a decline or perception of a decline in the credit quality of a bond, can cause a bonds price to fall, potentially lowering the funds share price. High yield (junk) bonds involve greater credit risk, including the risk of default, than investment grade bonds, and are considered predominantly speculative with respect to the issuers ability to make principal and interest payments. The prices of high yield bonds can fall dramatically in response to bad news about the issuer or its industry, or the economy in general.  Interest rate risk. Prices of bonds tend to move inversely with changes in interest rates. Typically, a rise in rates will adversely affect bond prices and, accordingly, the funds share price. The longer the effective maturity and duration of the funds portfolio, the more the funds share price is likely to react to interest rates.  Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the funds investment are concentrated in one or a limited number of foreign countries, the funds performance could be more volatile than that of more geographically diversified funds.  Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control.  Emerging market risk. The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. In addition, such securities often are considered to be below investment grade credit quality and predominantly speculative.  Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.  Market sector risk. The funds overall risk level will depend on the market sectors in which the fund is invested and the current interest rate, liquidity and credit quality of such sectors. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. 7  Call risk. Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date. If an issuer calls its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates. During periods of market illiquidity or rising interest rates, prices of callable issues are subject to increased price fluctuation.  Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically, even during periods of declining interest rates. Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell. If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives, including swap agreements), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.  Prepayment and extension risk. When interest rates fall, the principal on mortgage-backed and certain asset-backed securities may be prepaid. The loss of higher yielding underlying mortgages and the reinvestment of proceeds at lower interest rates can reduce the funds potential price gain in response to falling interest rates, reduce the funds yield, or cause the funds share price to fall. When interest rates rise, the effective duration of the funds mortgage-related and other asset-backed securities may lengthen due to a drop in prepayments of the underlying mortgages or other assets. This is known as extension risk and would increase the funds sensitivity to rising interest rates and its potential for price declines.  Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.  Leverage risk. The use of leverage, such as borrowing money to purchase securities, engaging in reverse repurchase agreements, lending portfolio securities, entering into future contracts or forward currency contracts, and engaging in forward commitment transactions, may magnify the funds gains or losses.  Tax risk. As a regulated investment company (RIC), the fund must derive at least 90% of its gross income for each taxable year from sources treated as qualifying income under the Internal Revenue Code of 1986, as amended. The fund may gain exposure to local currency markets through forward currency contracts. Although foreign currency gains currently constitute qualifying income, the U.S. Treasury Department has the authority to issue regulations excluding from the definition of qualifying income a RICs foreign currency gains not directly related to its principal business of investing in stock or securities (or options and futures with respect thereto). Such regulations might treat gains from some of the funds foreign currency-denominated positions as not qualifying income.  Non-diversification risk. The fund is non-diversified, which means that the fund may invest a relatively high percentage of its assets in a limited number of issuers. Therefore, the funds 8 performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund.  Other potential risks. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. At times, the fund may engage in short-term trading, which could produce higher transaction cost and taxable distributions, and lower the funds after-tax performance. The funds forward roll transactions will increase its portfolio turnover rate. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. 9 MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $310 billion in 189 mutual fund portfolios. For the past fiscal year, the fund paid Dreyfus a management fee at the annual rate of .47% of the funds average daily net assets. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semiannual report for the six months ended April 30, 2009. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $22.3 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $12.0 trillion in outstanding debt. Additional information is available at www.bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success. For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions. This approach is designed to provide each fund with a distinct, stable identity. Thomas F. Fahey and David C. Leduc serve as the funds co-primary portfolio managers. Mr. Fahey has been a primary portfolio manager of the fund and employed by Dreyfus since December 2005. He is also a portfolio manager for global bond strategies at Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus, where he has been employed since 1999. Mr. Leduc has been a primary portfolio manager of the fund since February 2010 and employed by Dreyfus since December 2005. He is a director of global fixed income and senior portfolio manager responsible for overseeing the management of all non-U.S. and global bond strategies at Standish, where he has been employed since 1995. The Statement of Additional Information (SAI) for the fund provides additional portfolio manager information, including compensation, other accounts managed and ownership of fund shares. MBSC Securities Corporation (MBSC), a wholly owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds. Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively. Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services. Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses that may be paid by a fund to those intermediaries. Because those payments are not made by fund shareholders or the fund, the funds total expense ratio will not be affected by any such payments. These payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from Dreyfus or MBSCs own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorships; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your 10 financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. Each code of ethics restricts the personal securities transactions of employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the respective codes is to ensure that personal trading by employees does not disadvantage any fund managed by Dreyfus or its affiliates. 11 Shareholder Guide CHOOSING A SHARE CLASS The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, C and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that any contingent deferred sales charge (CDSC) or Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows. You should review these arrangements with your financial representative before determining which class to invest in. Class A shares When you invest in Class A shares, you pay the public offering price, which is the share price, or net asset value (NAV), plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge (see Sales charge reductions and waivers). Class A shares are subject to an annual shareholder services fee of .25% Since some of your investment goes to pay an upfront sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you:  plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge; and  qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class I shares), Class A shares will always be the most advantageous choice. 12 Total Sales Load* Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Less than $50,000 4.50 4.70 $50,000 to less than $100,000 4.00 4.20 $100,000 to less than $250,000 3.00 3.10 $250,000 to less than $500,000 2.50 2.60 $500,000 to less than $1,000,000 2.00 2.00 $1,000,000 or more -0- -0- *No sales charge applies on investments of $1 million or more, but a CDSC of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the SAI. You can reduce your initial sales charge in the following ways:  Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice.  Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal.  Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See How to Buy Shares in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities:  full-time or part-time employees, and their family members, of Dreyfus or any of its affiliates  board members of Dreyfus and board members of the Dreyfus Family of Funds 13  full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor  wrap accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards  qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts  qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund since on or before February 28, 2006  investors with cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus money market fund, the investor and the investors spouse or minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options  members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor  employees participating in qualified or non-qualified employee benefit plans  shareholders in Dreyfus-sponsored IRA rollover accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus-sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA rollover account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account Class C shares Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares are subject to an annual Rule 12b-1 fee of .75% and an annual shareholder services fee of .25%. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Class C shares redeemed within one year of purchase are subject to a 1% CDSC. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class I shares Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in a class that charges an initial sales charge. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: 14  bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients  institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans  law firms or attorneys acting as trustees or executors/administrators  foundations and endowments that make an initial investment in the fund of at least $1 million  sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distributor  advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available CDSC waivers The funds CDSC may be waived in the following cases:  permitted exchanges of shares, except if shares acquired by exchange are then redeemed within the period during which a CDSC would apply to the initial shares purchased  redemptions made within one year of death or disability of the shareholder  redemptions due to receiving required minimum distributions from retirement accounts upon reaching age 70½  redemptions made through the funds Automatic Withdrawal Plan, if such redemptions do not exceed 12% of the value of the account annually  redemptions from qualified and non-qualified employee benefit plans 15 BUYING AND SELLING SHARES Dreyfus generally calculates fund NAVs as of the close of trading on the New York Stock Exchange (NYSE) (usually 4:00 p.m. Eastern time) on days the NYSE is open for regular business. Your order will be priced at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by an independent pricing service approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or prices from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Funds that seek tax-exempt income are not recommended for purchase in IRAs or other qualified retirement plans. Foreign securities held by a fund may trade on days when the fund does not calculate its NAV and thus may affect the funds NAV on days when investors have no access to the fund. Investments in certain types of thinly traded securities may provide short-term traders arbitrage opportunities with respect to the funds shares. For example, arbitrage opportunities may exist when trading in a portfolio security or securities is halted and does not resume, or the market on which such securities are traded closes before the fund calculates its NAV. If short-term investors of the fund were able to take advantage of these arbitrage opportunities, they could dilute the NAV of fund shares held by long-term investors. Portfolio valuation policies can serve to reduce arbitrage opportunities available to short-term traders, but there is no assurance that such valuation policies will prevent dilution of the funds NAV by short-term traders. While the fund has a policy regarding frequent trading, it too may not be completely effective to prevent short-term NAV arbitrage trading, particularly in regard to omnibus accounts. Please see Shareholder Guide  General Policies for further information about the funds frequent trading policy. Orders to buy and sell shares received by dealers by the close of trading on the NYSE and transmitted to the distributor or its designee by the close of its business day (usually 5:15 p.m. Eastern time) will be based on the NAV determined as of the close of trading on the NYSE that day. How to Buy Shares By Mail  Regular Accounts. To open a regular account, complete an application and mail it, together with a check payable to The Dreyfus Family of Funds, to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 Attn: Institutional Processing To purchase additional shares in a regular account, mail a check payable to The Dreyfus Family of Funds (with your account number on your check), together with an investment slip, to the above address. By Mail  IRA Accounts. To open an IRA account or make additional investments in an IRA account, be sure to specify the fund name and the year for which the contribution is being made. When opening a new account include a completed IRA application, and when making additional investments include an investment slip. Make checks payable to The Dreyfus Family of Funds, and mail to: 16 The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 Attn: Institutional Processing Electronic Check or Wire. To purchase shares in a regular or IRA account by wire or electronic check, please call 1-800-554-4611 (inside the U.S. only) for more information. Dreyfus TeleTransfer. To purchase additional shares in a regular or IRA account by Dreyfus TeleTransfer, which will transfer money from a pre-designated bank account, request the account service on your application. Call 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. Automatically. You may purchase additional shares in a regular or IRA account by selecting one of Dreyfus automatic investment services made available to the fund on your account application or service application. See Services for Fund Investors. In Person. Visit a Dreyfus Financial Center. Please call us for locations. The minimum initial and subsequent investment for regular accounts is $1,000 and $100, respectively. The minimum initial investment for IRAs is $750, with no minimum subsequent investment. The minimum initial investment for educational savings accounts is $500, with no minimum subsequent investment. Subsequent investments made through Dreyfus TeleTransfer are subject to a $100 minimum and a $150,000 maximum. All investments must be in U.S. dollars. Third-party checks, cash, travelers checks or money orders will not be accepted. You may be charged a fee for any check that does not clear. How to Sell Shares You may sell (redeem) shares at any time. Your shares will be sold at the next NAV calculated after your order is received in proper form by the funds transfer agent or other authorized entity. Any certificates representing fund shares being sold must be returned with your redemption request.Your order will be processed promptly and you will generally receive the proceeds within a week. To keep your CDSC as low as possible, each time you request to sell shares we will first sell shares that are not subject to a CDSC, and then those subject to the lowest charge. The CDSC is based on the lesser of the original purchase cost or the current market value of the shares being sold, and is not charged on fund shares you acquired by reinvesting your fund dividends. As described above in this prospectus, there are certain instances when you may qualify to have the CDSC waived. Consult your financial representative or refer to the SAI for additional details. Before selling shares recently purchased by check, Dreyfus TeleTransfer or Automatic Asset Builder, please note that:  if you send a written request to sell such shares, the fund may delay sending the proceeds for up to eight business days following the purchase of those shares  the fund will not process wire, telephone, online or Dreyfus TeleTransfer redemption requests for up to eight business days following the purchase of those shares By Mail  Regular Accounts. To redeem shares of a regular account by mail, send a letter of instruction that includes your name, your account number, the name of the fund, the share class, the dollar amount to be redeemed and how and where to send the proceeds. Mail your request to: The Dreyfus Family of Funds P.O. Box 55268 Boston, MA 02205-8502 17 By Mail  IRA Accounts. To redeem shares of an IRA account by mail, send a letter of instruction that includes all of the same information for regular accounts and indicate whether the distribution is qualified or premature and whether the 10% TEFRA should be withheld. Mail your request to: The Bank of New York Mellon, Custodian P.O. Box 55552 Boston, MA 02205-8568 A signature guarantee is required for some written sell orders. These include:  amounts of $10,000 or more on accounts whose address has been changed within the last 30 days  requests to send the proceeds to a different payee or address  amounts of $100,000 or more A signature guarantee helps protect against fraud. You can obtain one from most banks or securities dealers, but not from a notary public. For joint accounts, each signature must be guaranteed. Please call to ensure that your signature guarantee will be processed correctly. Telephone or Online. To sell shares in a regular account, call Dreyfus at 1-800-554-4611 (inside the U.S. only) or visit www.dreyfus.com to request your transaction. A check will be mailed to your address of record or you may request a wire or electronic check (Dreyfus TeleTransfer). For wires or Dreyfus TeleTransfer, be sure that the fund has your bank account information on file. Proceeds will be wired or sent by electronic check to your bank account. You may request that redemption proceeds be paid by check and mailed to your address (maximum $250,000 per day). You may request that redemption proceeds be sent to your bank by wire (minimum $1,000/maximum $20,000) or by Dreyfus TeleTransfer (minimum $500/maximum $20,000). Holders of jointly registered fund or bank accounts may redeem by wire or through Dreyfus TeleTransfer up to $500,000 within any 30-day period. Automatically. You may sell shares in a regular account by calling 1-800-554-4611 (inside the U.S. only) for instructions on how to establish the Dreyfus Automatic Withdrawal Plan. You may sell shares in an IRA account by calling the above number for instructions on the Automatic Withdrawal Plan. In Person. Visit a Dreyfus Financial Center. Please call us for locations. 18 GENERAL POLICIES Unless you decline teleservice privileges on your application, the funds transfer agent is authorized to act on telephone or online instructions from any person representing himself or herself to be you and reasonably believed by the transfer agent to be genuine. You may be responsible for any fraudulent telephone or online order as long as the funds transfer agent takes reasonable measures to confirm that instructions are genuine. The fund is designed for long-term investors. Frequent purchases, redemptions and exchanges may disrupt portfolio management strategies and harm fund performance by diluting the value of fund shares and increasing brokerage and administrative costs. As a result, Dreyfus and the funds board have adopted a policy of discouraging excessive trading, short-term market timing and other abusive trading practices (frequent trading) that could adversely affect the fund or its operations. Dreyfus and the fund will not enter into arrangements with any person or group to permit frequent trading. The fund also reserves the right to:  change or discontinue its exchange privilege, or temporarily suspend the privilege during unusual market conditions  change its minimum or maximum investment amounts  delay sending out redemption proceeds for up to seven days (generally applies only during unusual market conditions or in cases of very large redemptions or excessive trading)  redeem in kind, or make payments in securities rather than cash, if the amount redeemed is large enough to affect fund operations (for example, if it exceeds 1% of the funds assets)  refuse any purchase or exchange request, including those from any individual or group who, in Dreyfus view, is likely to engage in frequent trading More than four roundtrips within a rolling 12-month period generally is considered to be frequent trading. A roundtrip consists of an investment that is substantially liquidated within 60 days. Based on the facts and circumstances of the trades, the fund may also view as frequent trading a pattern of investments that are partially liquidated within 60 days. Transactions made through Automatic Investment Plans, Automatic Withdrawal Plans, Dreyfus Auto-Exchange Privileges, automatic non-discretionary rebalancing programs, and minimum required retirement distributions generally are not considered to be frequent trading. For employer-sponsored benefit plans, generally only participant-initiated exchange transactions are subject to the roundtrip limit. Dreyfus monitors selected transactions to identify frequent trading. When its surveillance systems identify multiple roundtrips, Dreyfus evaluates trading activity in the account for evidence of frequent trading. Dreyfus considers the investors trading history in other accounts under common ownership or control, in other Dreyfus Funds and BNY Mellon Funds, and if known, in non-affiliated mutual funds and accounts under common control. These evaluations involve judgments that are inherently subjective, and while Dreyfus seeks to apply the policy and procedures uniformly, it is possible that similar transactions may be treated differently. In all instances, Dreyfus seeks to make these judgments to the best of its abilities in a manner that it believes is consistent with shareholder interests. If Dreyfus concludes the account is likely to engage in frequent trading, Dreyfus may cancel or revoke the purchase or exchange on the following business day. Dreyfus may also temporarily or permanently bar such investors future purchases into the fund in lieu of, or in addition to, canceling or revoking the trade. At its discretion, Dreyfus may apply these restrictions across all accounts under common ownership, control or perceived affiliation. Fund shares often are held through omnibus accounts maintained by financial intermediaries, such as brokers and retirement plan administrators, where the holdings of multiple shareholders, such as all the 19 clients of a particular broker, are aggregated. Dreyfus ability to monitor the trading activity of investors whose shares are held in omnibus accounts is limited. However, the agreements between the distributor and financial intermediaries include obligations to comply with the terms of this prospectus and to provide Dreyfus, upon request, with information concerning the trading activity of investors whose shares are held in omnibus accounts. If Dreyfus determines that any such investor has engaged in frequent trading of fund shares, Dreyfus may require the intermediary to restrict or prohibit future purchases or exchanges of fund shares by that investor. Certain retirement plans and intermediaries that maintain omnibus accounts with the fund may have developed policies designed to control frequent trading that may differ from the funds policy. At its sole discretion, the fund may permit such intermediaries to apply their own frequent trading policy. If you are investing in fund shares through an intermediary (or in the case of a retirement plan, your plan sponsor), please contact the intermediary for information on the frequent trading policies applicable to your account. To the extent that the fund significantly invests in foreign securities traded on markets that close before the fund calculates its NAV, events that influence the value of these foreign securities may occur after the close of these foreign markets and before the fund calculates its NAV. As a result, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these foreign securities at the time the fund calculates its NAV (referred to as price arbitrage). This type of frequent trading may dilute the value of fund shares held by other shareholders. Dreyfus has adopted procedures designed to adjust closing market prices of foreign equity securities under certain circumstances to reflect what it believes to be their fair value. To the extent that the fund significantly invests in thinly traded securities, certain investors may seek to trade fund shares in an effort to benefit from their understanding of the value of these securities (referred to as price arbitrage). Any such frequent trading strategies may interfere with efficient management of the funds portfolio to a greater degree than funds that invest in highly liquid securities, in part because the fund may have difficulty selling these portfolio securities at advantageous times or prices to satisfy large and/or frequent redemption requests. Any successful price arbitrage may also cause dilution in the value of fund shares held by other shareholders. Although the funds frequent trading and fair valuation policies and procedures are designed to discourage market timing and excessive trading, none of these tools alone, nor all of them together, completely eliminates the potential for frequent trading. Small Account Policies To offset the relatively higher costs of servicing smaller accounts, the fund charges regular accounts with balances below $2,000 an annual fee of $12. The fee will be imposed during the fourth quarter of each calendar year. The fee will be waived for: any investor whose aggregate Dreyfus mutual fund investments total at least $25,000; IRA accounts; Education Savings Accounts; accounts participating in automatic investment programs; and accounts opened through a financial institution. If your account falls below $500, the fund may ask you to increase your balance. If it is still below $500 after 30 days, the fund may close your account and send you the proceeds. 20 DISTRIBUTIONS AND TAXES The fund earns dividends, interest and other income from its investments, and distributes this income (less expenses) to shareholders as dividends. The fund also realizes capital gains from its investments, and distributes these gains (less any losses) to shareholders as capital gain distributions. The fund normally pays dividends quarterly and capital gain distributions annually. Fund dividends and capital gain distributions will be reinvested in the fund unless you instruct the fund otherwise.There are no fees or sales charges on reinvestments. Distributions paid by the fund are subject to federal income tax, and may also be subject to state or local taxes (unless you are investing through a tax-advantaged retirement account). For federal tax purposes, in general, certain fund distributions, including distributions of short-term capital gains, are taxable to you as ordinary income. Other fund distributions, including dividends from U.S. companies and certain foreign companies and distributions of long-term capital gains, generally are taxable to you as qualified dividends and capital gains, respectively. High portfolio turnover and more volatile markets can result in significant taxable distributions to shareholders, regardless of whether their shares have increased in value. The tax status of any distribution generally is the same regardless of how long you have been in the fund and whether you reinvest your distributions or take them in cash. If you buy shares of a fund when the fund has realized but not yet distributed income or capital gains, you will be buying a dividend by paying the full price for the shares and then receiving a portion back in the form of a taxable distribution. Your sale of shares, including exchanges into other funds, may result in a capital gain or loss for tax purposes. A capital gain or loss on your investment in the fund generally is the difference between the cost of your shares and the amount you receive when you sell them. The tax status of your distributions will be detailed in your annual tax statement from the fund. Because everyones tax situation is unique, please consult your tax adviser before investing. 21 SERVICES FOR FUND INVESTORS Automatic services Buying or selling shares automatically is easy with the services described below. With each service, you select a schedule and amount, subject to certain restrictions. If you purchase shares through a third party, the third party may impose different restrictions on these services and privileges, or may not make them available at all. For information, call your financial representative or 1-800-554-4611. Dreyfus Automatic Asset Builder® permits you to purchase fund shares (minimum of $100 and maximum of $150,000 per transaction) at regular intervals selected by you. Fund shares are purchased by transferring funds from the bank account designated by you. Dreyfus Payroll Savings Plan permits you to purchase fund shares (minimum of $100 per transaction) automatically through a payroll deduction. Dreyfus Government Direct Deposit permits you to purchase fund shares (minimum of $100 and maximum of $50,000 per transaction) automatically from your federal employment, Social Security or other regular federal government check. Dreyfus Dividend Sweep permits you to automatically reinvest dividends and distributions from the fund into another Dreyfus Fund (not available for IRAs). Dreyfus Auto-Exchange Privilege permits you to exchange at regular intervals your fund shares for shares of other Dreyfus Funds. Dreyfus Automatic Withdrawal Plan permits you to make withdrawals (minimum of $50) on a monthly or quarterly basis, provided your account balance is at least $5,000. Any CDSC will be waived, as long as the amount of any withdrawal does not exceed on an annual basis 12% of the greater of the account value at the time of the first withdrawal under the plan, or at the time of the subsequent withdrawal. Exchange privilege Generally, you can exchange shares worth $500 or more (no minimum for retirement accounts) into other Dreyfus Funds. You can request your exchange by contacting your financial representative. Be sure to read the current prospectus for any fund into which you are exchanging before investing. Any new account established through an exchange generally will have the same privileges as your original account (as long as they are available). There is currently no fee for exchanges, although you may be charged a sales load when exchanging into any fund that has one. See the SAI for more information regarding exchanges. Dreyfus TeleTransfer privilege To move money between your bank account and your Dreyfus Fund account with a phone call or online, use the Dreyfus TeleTransfer privilege. You can set up Dreyfus TeleTransfer on your account by providing bank account information and following the instructions on your application, or contacting your financial representative. Shares held in an IRA or Education Savings Account may not be redeemed through the Dreyfus TeleTransfer privilege. Account Statements Every Dreyfus Fund investor automatically receives regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Reinvestment privilege Upon written request, you can reinvest up to the number of Class Ashares you redeemed within 45 days of selling them at the current share price without any sales charge. If you paid a CDSC, it will be credited back to your account. This privilege may be used only once. 22 FINANCIAL HIGHLIGHTS These financial highlights describe the performance of the funds shares for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These financial highlights have been audited by KPMG LLP, an independent registered public accounting firm, whose report, along with the funds financial statements, is included in the annual report, which is available upon request. Year Ended October 31, Class A Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.20 13.77 13.05 12.50 Investment Operations: Investment incomenet b .46 .45 .35 .24 Net realized and unrealized gain (loss) on investments 3.30 (.28) .92 .45 Total from Investment Operations 3.76 .17 1.27 .69 Distributions: Dividends from investment incomenet (.71) (.39) (.52) (.14) Dividends from net realized gain on investments - (.35) (.03) - Total Distributions (.71) (.74) (.55) (.14) Net asset value, end of period 16.25 13.20 13.77 13.05 Total Return (%) c 29.42 1.21 10.06 5.58 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.25 1.47 3.33 4.98 e,f Ratio of net expenses to average net assets 1.08 1.10 1.09 1.01 e Ratio of net investment income to average net assets 3.27 3.22 2.69 2.29 e Portfolio Turnover Rate 159.32 g 168.59 g 127.97 g 105.86 d Net Assets, end of period ($ x 1,000) 186,456 37,076 3,429 2,294 a From December 30, 2005 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The fund's expense ratio net of earnings credits for Class A was 4.91%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. 23 Year Ended October 31, Class C Shares 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.08 13.70 13.02 12.50 Investment Operations: Investment incomenet b .36 .34 .25 .16 Net realized and unrealized gain (loss) on investments 3.26 (.28) .92 .45 Total from Investment Operations 3.62 .06 1.17 .61 Distributions: Dividends from investment incomenet (.65) (.33) (.46) (.09) Dividends from net realized gain on investments - (.35) (.03) - Total Distributions (.65) (.68) (.49) (.09) Net asset value, end of period 16.05 13.08 13.70 13.02 Total Return (%) c 28.50 .40 9.25 4.88 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.96 2.28 4.09 5.72 e,f Ratio of net expenses to average net assets 1.82 1.85 1.84 1.76 e Ratio of net investment income to average net assets 2.58 2.45 1.93 1.53 e Portfolio Turnover Rate 159.32 g 168.59 g 127.97 g 105.86 d Net Assets, end of period ($ x 1,000) 47,923 7,500 2,734 2,211 a From December 30, 2005 (commencement of operations) to October 31, 2006. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f The fund's expense ratio net earnings credits for Class C was 5.64%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. 24 Year Ended October 31, Class I Shares 2009 2008 2007 a 2006 b Per Share Data ($): Net asset value, beginning of period 13.23 13.79 13.06 12.50 Investment Operations: Investment incomenet c .41 .48 .38 .27 Net realized and unrealized gain (loss) on investments 3.40 (.27) .92 .45 Total from Investment Operations 3.81 .21 1.30 .72 Distributions: Dividends from investment incomenet (.73) (.42) (.54) (.16) Dividends from net realized gain on investments - (.35) (.03) - Total Distributions (.73) (.77) (.57) (.16) Net asset value, end of period 16.31 13.23 13.79 13.06 Total Return (%) 29.79 1.47 10.30 5.80 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .89 1.22 3.09 4.74 e,f Ratio of net expenses to average net assets .83 .85 .84 .76 e Ratio of net investment income to average net assets 3.23 3.49 2.93 2.53 e Portfolio Turnover Rate 159.32 g 168.59 g 127.97 g 105.86 d Net Assets, end of period ($ x 1,000) 126,509 4,080 1,393 1,158 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From December 30, 2005 (commencement of operations) to October 31, 2006. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f The fund's expense ratio net of earnings credits for Class I was 4.67%. g The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended October 31, 2009, 2008 and 2007, were 144.34%, 152.77% and 116.54%, respectively. 25 For More Information Dreyfus International Bond Fund A series of The Dreyfus/Laurel Funds Trust SEC file number: 811-00524 More information on this fund is available free upon request, including the following: Annual/Semiannual Report Describes the funds performance, lists portfolio holdings and contains a letter from the funds manager discussing recent market conditions, economic trends and fund strategies that significantly affected the funds performance during the last fiscal year.The funds most recent annual and semiannual reports are available at www.dreyfus.com. Statement of Additional Information (SAI) Provides more details about the fund and its policies. A current SAI is available at www.dreyfus.com and is on file with the Securities and Exchange Commission (SEC). The SAI is incorporated by reference (is legally considered part of this prospectus). Portfolio Holdings Dreyfus funds generally disclose their complete schedule of portfolio holdings monthly with a 30-day lag at www.dreyfus.com under Mutual Fund Center  Dreyfus Mutual Funds  Mutual Fund Total Holdings. Complete holdings as of the end of the calendar quarter are disclosed 15 days after the end of such quarter. Dreyfus money market funds generally disclose their complete schedule of holdings daily. The schedule of holdings for a fund will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the dates of the posted holdings. A complete description of the funds policies and procedures with respect to the disclosure of the funds portfolio securities is available in the funds SAI. To obtain information: By telephone Call 1-800-554-4611 By mail Write to: The Dreyfus Family of Funds 144 Glenn Curtiss Boulevard Uniondale, NY 11556-0144 By E-mail Send your request to info@dreyfus.com On the Internet Certain fund documents can be viewed online or downloaded from: SEC http://www.sec.gov Dreyfus http://www.dreyfus.com You can also obtain copies, after paying a duplicating fee, by visiting the SECs Public Reference Room in Washington, DC (for information, call 1-202-551-8090) or by E-mail request to publicinfo@sec.gov, or by writing to the SECs Public Reference Section, Washington, DC 20549-0102. © 2ecurities Corporation 6091P0310 Dreyfus Global Equity Income Fund Class/TickerA DEQAXC DEQCXI DQEIX PROSPECTUS March 1, 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 6 Management 8 Shareholder Guide Choosing a Share Class 10 Buying and Selling Shares 14 General Policies 18 Distributions and Taxes 19 Services for Fund Investors 21 Financial Highlights 23 For More Information See back cover. Fund Summary INVESTMENT OBJECTIVE The fund seeks total return (consisting of capital appreciation and income). FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds. More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 10 of the prospectus and in the How to Buy Shares section on page B-41 of the funds Statement of Additional Information (SAI). Class A shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a deferred sales charge of 1.00% if redeemed within one year. Shareholder transaction fees (fees paid directly from your investment) Class A Class C Class I Maximum sales charge (load) imposed on purchase (as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none 1.00 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees .85 .85 .85 Distribution (12b-1) fees none .75 none Other expenses (including shareholder services fees) 3.18 3.21 2.93 Total annual fund operating expenses 4.03 4.81 3.78 Fee waiver and/or expense reimbursement* (2.53) (2.56) (2.53) Total annual fund operating expenses (less fee waiver and/or expense reimbursement) 1.50 2.25 1.25 * The Dreyfus Corporation (Dreyfus) has contractually agreed, until at least March 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees and extraordinary expenses) exceed 1.25%. After March 1, 2011, Dreyfus may terminate the expense limitation at any time. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $719 $1,153 $2,322 $4,415 Class C $328 $1,218 $2,213 $4,714 Class I $127 $921 $1,735 $3,857 You would pay the following expenses if you did not redeem your shares: 1 1 Year 3 Years 5 Years 10 Years Class A $719 $1,153 $2,322 $4,415 Class C $228 $1,218 $2,213 $4,714 Class I $127 $921 $1,735 $3,857 The one-year example and the first year of the three-, five and ten-years examples are based on net operating expenses, which reflect the expense waiver/reimbursement by Dreyfus. PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the funds performance. During the most recent fiscal year, the funds portfolio turnover rate was 70.29% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGY The fund normally invests at least 80% of its assets in equity securities. The fund seeks to focus on dividend-paying stocks of companies located in the developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund may, however, invest up to 30% of its assets in emerging markets. The fund ordinarily invests in at least three countries, and, at times, may invest a substantial portion of its assets in a single country. The funds portfolio manager typically will purchase stocks that, at the time of purchase, have a yield premium to the yield of the FTSE World Index. The portfolio manager will combine a top-down approach, emphasizing economic trends and current investment themes on a global basis, with a bottom-up stock selection, based on fundamental research. In choosing stocks, the portfolio manager considers key trends in global economic variables; investment themes; relative values of equity securities, bonds and cash; company fundamentals; and long-term trends in currency movements. The portfolio manager may seek to manage currency risk by hedging all or a portion of the funds currency exposure and, in his discretion, may employ certain techniques designed to alter the funds foreign currency exposure. Generally, this involves buying options, futures or forward contracts relating to foreign currencies. PRINCIPAL RISKS An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The funds share price fluctuates, sometimes dramatically, which means you could lose money.  Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.  Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services.  Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. Value stocks involve the risk that they may never reach their expected market value, either 2 because the market fails to recognize the stocks intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued.  Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the fund's investments are concentrated in a limited number of foreign countries, the fund's performance could be more volatile than that of more geographically diversified funds.  Emerging market risk. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. The securities of companies located in emerging markets are often subject to rapid and large changes in price.  Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls.  Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors.  Derivatives risk. The fund may use derivative instruments, such as options, futures and options on futures, and forward contracts. A small investment in derivatives could have a potentially large impact on the funds performance. PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class A shares from year to year. The table compares the average annual total returns of the funds shares to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. Sales charges, if any, are not reflected in the bar chart, and if those charges were included, returns would have been less than those shown. More recent performance information may be available at www.dreyfus.com. Year-by-year total returns as of 12/31 each year (%) Class A Best Quarter (Q2, 2009) 18.78% Worst Quarter (Q3, 2008) -20.77% 3 After-tax performance is shown only for Class A shares. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the historical highest individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. More recent performance may be available at www.dreyfus.com. Average annual total returns as of 12/31/09 Share Class/inception date 1 Year Since Inception Class A returns before taxes (10/18/07) 23.17% -10.97% Class A returns after taxes on distributions 22.87% -11.28% Class A returns after taxes on distributions and sale of fund shares 16.02% -9.05% Class C returns before taxes (10/18/07) 28.17% -9.26% Class I returns before taxes (10/18/07) 30.86% -8.25% FTSE World Index reflects no deduction for fees, expenses or taxes 34.26% -13.07% PORTFOLIO MANAGEMENT The funds investment adviser is The Dreyfus Corporation (Dreyfus). Dreyfus has engaged its affiliate, Newton Capital Management Limited (Newton), to serve as the funds sub-investment adviser. James Harries serves as the funds primary portfolio manager, a position he has held since the funds inception. Mr. Harries is a director of investment management at Newton where he has been employed, most recently, since 2005. PURCHASE AND SALE OF FUND SHARES In general, the funds minimum initial investment is $1,000 and the minimum subsequent investment is $100 for regular accounts. You may sell your shares on any business day by calling 1-800-554-4611 or by visiting www.dreyfus.com. You may also send your request to sell shares to The Dreyfus Family of Funds, P.O. Box 55268, Boston, MA 02205-8502. TAX INFORMATION The funds distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment. Ask your salesperson or visit your financial intermediarys website for more information. 4 Fund Details GOAL AND APPROACH The fund seeks total return (consisting of capital appreciation and income). This objective may be changed without shareholder approval, upon 60 days prior notice to shareholders. To pursue its goal, the fund normally invests at least 80% of its assets in equity securities. The fund seeks to focus on dividend-paying stocks of companies located in the developed capital markets, such as the United States, Canada, Japan, Australia, Hong Kong and Western Europe. The fund ordinarily invests in at least three countries, and, at times, may invest a substantial portion of its assets in a single country. The fund may invest in the securities of companies of any market capitalization. The funds equity investments may include common stocks, preferred stocks, convertible securities, warrants and securities issued by real estate investment trusts (REITs). REITs are pooled investment vehicles that invest primarily in income-producing real estate or loans related to real estate. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The funds portfolio manager typically will purchase stocks that, at the time of purchase, have a yield premium to the yield of the FTSE World Index, the funds benchmark. FTSE World Index is an unmanaged, free-float market capitalization-weighted index that is designed to measure the performance of 90% of the worlds investable stocks issued by large and mid-cap companies in developed and advanced emerging markets. The portfolio manager will combine a top-down approach, emphasizing economic trends and current investment themes on a global basis, with a bottom-up stock selection, based on fundamental research, as described below. In seeking to achieve higher yields, the funds country and sector allocations may vary significantly from those of the FTSE World Index. Although the funds investments will be focused among the major developed markets of the world, the fund may invest up to 30% of its assets in emerging markets. In choosing stocks, the portfolio manager considers: key trends in global economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as changing demographics, the impact of new technologies and the globalization of industries and brands; relative values of equity securities, bonds and cash; company fundamentals; and long-term trends in currency movements. Within markets and sectors determined to be relatively attractive, the portfolio manager seeks what are believed to be attractively priced companies that possess a sustainable competitive advantage in their market or sector. The portfolio manager typically sells a stock when its yield drops below the yield of the FTSE World Index. The portfolio manager also generally will sell securities when themes change or when the portfolio manager determines that a companys prospects have changed or that its stock is fully valued by the market. The fund may, but is not required to, use derivatives, such as options, futures and options on futures (including those relating to securities, indexes, foreign securities and interest rates) and forward contracts, as a substitute for investing directly in an underlying asset, to increase returns, to manage foreign currency risk, or as part of a hedging strategy. Since the value of foreign currencies can fluctuate significantly and potentially result in losses for investors, the portfolio manager may seek to manage currency risk by hedging all or a portion of the funds currency exposure and, in his discretion, may employ certain techniques designed to alter the funds foreign currency exposure. Generally, this involves buying options, futures or forward contracts relating to foreign currencies. 5 INVESTMENT RISKS The funds principal risks are discussed below. An investment in the fund is not a bank deposit. It is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money.  Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.  Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services.  Smaller company risk. To the extent the fund invests in small and midsize companies, the fund will be subject to additional risks because the earnings and revenues of these companies tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products, services or events whose delay or cancellation could cause the stock price to drop.  Growth and value stock risk. By investing in a mix of growth and value companies, the fund assumes the risks of both. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks typically lack the dividend yield that can cushion stock prices in market downturns. Value stocks involve the risk that they may never reach their expected market value, either because the market fails to recognize the stocks intrinsic worth, or the expected value was misgauged. They also may decline in price even though in theory they are already undervalued.  Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors.  Foreign investment risk. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. To the extent the fund's investment are concentrated in one or a limited number of foreign countries, the fund's performance could be more volatile than that of more geographically diversified funds.  Emerging market risk. The securities of issuers located in emerging markets tend to be more volatile and less liquid than securities of issuers located in the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.  Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar 6 will decline relative to the currency being hedged. Currency exchange rates may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control.  Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value. In such a market, the value of such securities and the funds share price may fall dramatically. Investments in foreign securities may have greater exposure to liquidity risk than domestic securities.  Leveraging risk. The use of leverage, such as engaging in reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the funds gains or losses.  Derivatives risk. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk and credit risk. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.  IPO risk. Although the fund typically invests in seasoned issuers, it may purchase securities of companies in initial public offerings (IPOs) or shortly thereafter. The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance.  Other potential risks. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. At times, the fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of the loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or exercising rights to the collateral. 7 MANAGEMENT The investment adviser for the fund is The Dreyfus Corporation (Dreyfus), 200 Park Avenue, New York, New York 10166. Founded in 1947, Dreyfus manages approximately $310 billion in 189 mutual fund portfolios. The fund has agreed to pay Dreyfus a management fee at the annual rate of .85% of the funds average daily net assets. For the past fiscal year, Dreyfus waived receipt of its management fee pursuant to an undertaking in effect. A discussion regarding the basis for the boards approving the funds management agreement with Dreyfus is available in the funds semi-annual report for period ended April 30, 2009. Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets.
